EXHIBIT 10 (r) INDEMNIFICATION AGREEMENT (Executive Officers) This Indemnification Agreement (this “Agreement”) is made as of , 2016, by and between Computer Task Group, Incorporated, a New York corporation (the “Corporation”), and , an officer of the Corporation (“Executive”). RECITALS WHEREAS, candidates highly qualified for service on the boards of directors of publicly-held corporations have become increasingly reluctant to serve in that capacity or in other related capacities unless they are provided with strong protection through indemnification and insurance against the substantial and escalating risks of, and potential liability from, claims and actions arising out of their service to and activities on behalf of such corporations, which risks, absent such adequate protection, would far outweigh the compensation and other benefits to such persons of serving as directors or officers; WHEREAS, although the Board of Directors of the Corporation (the “Board”) has determined that, in order to attract and retain such persons to serve on the Board or in key executive positions, the Corporation will attempt to maintain on an ongoing basis, at its sole expense, liability insurance to protect persons serving on the Board, as an executive officer or in other related capacities from certain liabilities, the Board recognizes that such insurance may be available to it in the future only at higher premiums and with more exclusions from its coverage, which reduces the value of such insurance to directors and executive officers and increases the importance of indemnification by the Corporation to protect directors and executive officers against such liabilities; WHEREAS, it is essential for the Corporation to be able to attract and retain the most capable persons available to serve on the Board and as key executive officers, and the uncertainties relating to such insurance and indemnification has increased the difficulty of attracting and retaining such persons; WHEREAS, in order to induce the most qualified persons to serve and continue to serve as directors and executive officers of the Corporation, the Corporation desires to provide directors and executive officers with specific contractual assurance of their rights to full indemnification against litigation risks and expenses associated with their service as a director or executive officer of the Corporation and in other related capacities regardless of, among other things, any amendment to or revocation of the Corporation’s Certificate of Incorporation or Bylaws or any change in the ownership of the Corporation or in the composition of the Board; WHEREAS, the Corporation intends that this Agreement will provide Executive with greater protection than that which is provided by the Corporation’s Certificate of Incorporation and Bylaws, and that this Agreement shall supplement and be in furtherance of the By-laws of the Corporation and any resolutions adopted pursuant thereto, shall not be deemed a substitute therefore, and shall not diminish or abrogate any rights of Executive thereunder; and WHEREAS, Executive is relying upon the rights afforded under this Agreement in deciding to begin serving or continue to serve as a director or an executive officer of the Corporation. NOW, THEREFORE, in consideration of the premises and covenants contained herein, and in order to induce Executive to serve as or to continue to serve as a director or executive officer of the Corporation and in consideration of Executive’s so serving, the Corporation and Executive do hereby covenant and agree as follows: Section 1.Services to the Corporation.Executive agrees to serve or continue to serve as an executive officer or director of the Corporation and may serve as a director, officer, employee, agent or fiduciary of one or more Covered Entities (as defined below).Executive may at any time and for any reason resign from any such position (subject to any other contractual obligation or any obligation imposed by operation of law), in which event the Corporation shall have no obligation under this Agreement to continue Executive in any such position.This Agreement shall not be deemed an employment contract between Executive and the Corporation (or any Covered Entity).The foregoing notwithstanding, this Agreement shall continue in force after Executive has ceased to serve as an executive officer or director of the Corporation or otherwise ceased to have Corporate Status (as defined below).
